Citation Nr: 0024009	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, including service in the Republic of Vietnam from July 
1966 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) which denied service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

The veteran has PTSD which is, in part, related to his period 
of active military service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted as it is reasonably 
probable that the conditions was incurred or aggravated by a 
stressor which occurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of stressor 
exposure during his service in the Republic of Vietnam.  In 
particular, he asserts that the death of a fellow soldier 
with whom he had been riding in a convoy which was a stressor 
which contributed to his PTSD.  

In view of the evidence, the veteran's claim is plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to him with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available 



records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."     Corroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources.  The Court has held 
that the requirement in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "appellant's testimony, 
by itself, cannot establish the occurrence of a noncombat 
stressor."  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Here, although the veteran does not have any combat awards or 
decorations, there is objective support for one incident 
during his service which the Board accepts as a stressor.  
Specifically, the veteran testified, before the undersigned 
during a video conference hearing in June 2000 and at a 
hearing at the RO in March 1998, that he was in the 268th 
Signal Company in Vietnam; that he was not doing electronics 
work, but was doing manual labor, including driving a truck; 
and that he was involved in convoys delivering civilian 
employees between Pr'Line and a resort area where the 
employees lived.  The veteran's DA Form 20 supports his 
testimony that his unit was assigned to Pr'Line.  He further 
testified that members of the 362nd Signal Company were also 
stationed at Pr'Line, and that a member of that unit, with 
whom he was riding in a convoy, was killed on Thanksgiving 
Day in 1966.  The veteran testified that the individual was 
supposed to drive the lead truck in the convoy, but was 
recuperating from the previous night's celebration regarding 
his imminent departure from Vietnam.  The veteran related 
that, although he was usually a gunner in the convoy, he 
drove the lead truck on this particular day, and the other 
soldier "rode shotgun".  He testified that at the top of 
the hill a satchel charge was thrown under the truck blowing 
him and his buddy out of the truck; that they initially took 
cover; that he told his comrade to keep his head down, but 
that when he raised his head it was shot to pieces with 
fragments hitting the veteran in the face.  The veteran 
testified that he then frantically ran from the scene 
expecting to be killed at any second.  

The veteran's testimony and the history he has provided on 
numerous examinations over the years is consistent with 
official records.  The name, date of death, and home town of 
the deceased is documented and the individual is included on 
the Vietnam Memorial Wall.  The Board has no basis for 
disputing the conclusion of recent clinical examiners that 
the events of Thanksgiving Day in 1966, although isolated, 
were sufficient to meet the test of stressor exposure.  As 
set forth by the Court in Harth v. West, No. 98-2061 (U.S. 
Vet.App. July 19, 2000), the standards listed in the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders are geared, not to usual experience and response, 
but to the specific individual's actual experience and 
response.  Further, the Board accepts the opinion of VA's 
examiner in May 1998 that the veteran suppressed these 
recollections of the 1966 incident for years partially out of 
shame that members of the unit blamed him for the success of 
the ambush and the death of fellow service members, 
especially the individual who was riding with the veteran.  
The veteran's treating clinical psychologist, William L. 
Ball, provided the opinion in December 1997 that the veteran 
had held the recollections in check until the post service 
industrial accident.  The clinical psychologist opined in 
April 1999 that the veteran's PTSD stemmed from the 
industrial accident the veteran had years after service.  In 
the judgment of the Board this apparent inconsistency has 
been reconciled by the VA clinician, who conducted the 
veteran's May 1998 examination, when he concluded that the 
veteran used quite a bit of denial for a long time, perhaps 
had a dissociative reaction after the incident in service, 
and was able to somehow manage for years until the industrial 
accident in 1995 reactivated all his symptoms.  Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).

The veteran has a variety of other psychiatric diagnoses, 
including alcohol dependence, schizoid personality with 
obsessive-compulsive traits, and major depressive disorder.  
The relationship between these conditions and the diagnosed 
PTSD, and the relative severity of each, are questions which 
must be addressed initially by the RO when it further 
develops the record and considers the issue of the 
appropriate rating to assign for the PTSD.  Those matters are 
not for consideration by the Board at this time, and nothing 
in this decision should be construed as an opinion on those 
issues.  

In summary, it is the judgment of the Board that the 
preponderance of the evidence, including official military 
reports, a copy of the letter sent to the deceased parents 
informing them of their son's death, and even contemporaneous 
newspaper accounts, support a conclusion that the events as 
expressed by the veteran are consistent with the objective 
evidence and support a conclusion that he did have stressor 
exposure in service from an event which has been verified.  
The evidence in its totality is sufficient to warrant a 
conclusion that the veteran had stressor exposure in Vietnam 
which caused or aggravated the currently diagnosed PTSD.  
Accordingly, service connection for PTSD is warranted and 
hereby granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

